Exhibit 10.1

SEPARATION AGREEMENT

AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between Aaron Boey (“Boey”) and Levi Strauss & Co., and its
affiliated entities, including parent, subsidiary, and sister corporations
(collectively “LS&Co.” or the “Company”), together referred to as “the parties.”

In consideration of the covenants and promises contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Separation of Employment. Boey has been employed by LS&Co. since
September 15, 2005. Boey’s employment with LS&Co. will come to an end on the
Company’s 2012 fiscal year end (i.e., November 24, 2012) (the “Separation
Date”).

2. Separation Benefits. If Boey signs this Agreement, he will receive the
following benefits (regardless of whether or when he commences employment with a
new employer), which are in addition to anything he is otherwise entitled to or
has been paid by LS&Co., including but not limited to, any accrued and unused
vacation pay/ annual leave:

 

  (a) Separation Payments. LS&Co. will pay to Boey the amount of two-months pay
(“Notice Pay”) in the amount of S$147,500 (gross) Singapore dollars, subject to
withholding for tax (where applicable) and deductions for employee’s
contributions to the Central Provident Fund. This will be paid out in a lump sum
and will be paid to Boey on the Separation Date.

 

       Additionally, LS&Co. will pay to Boey the amount of S$528,542 Singapore
dollars, less all applicable withholdings for tax, to be paid out in a lump sum
and will be paid to Boey on the Separation Date.

 

       Boey acknowledges that these payments exceed what a departing employee at
his level is entitled to under the terms of any LS&Co. plan for international
executives and the U.S. Levi Strauss & Co. Executive Severance Plan (effective
November 29, 2010), and that said payments are made in consideration for the
promises and obligations herein.

 

  (b)

Incentive Plan Payment and Eligibility. Boey will receive, in accordance with
LS&Co.’s Annual Incentive Plan (“AIP”), his 2012 AIP bonus on the same pay
schedule as all other employees, i.e., February 2013. This 2012 AIP payout will
be subject to withholding of all required taxes, deduction of any employee
contributions to the Central Provident Fund and to the plan terms. Boey
acknowledges and agrees that, as a result of his Separation Date, he will be

 

1



--------------------------------------------------------------------------------

  ineligible to receive any payment under AIP for 2013 or any subsequent plan
year, as he will not have met all eligibility requirements for 2013 or any
subsequent plan year. Boey acknowledges that his presently issued, but unvested
Stock Appreciation Rights (SARs) shall continue to vest in accordance with the
terms of the Equity Incentive Plan (EIP) until his Separation Date. Any activity
relating to vested or issued, but unvested SARs shall be carried out in
accordance with the terms of the EIP.

 

  (c) Medical Coverage Continuation. Boey’s medical insurance coverage will end
on the last day of the month in which his Separation Date falls.

 

  (d) Relationship to Other Plans. Boey will not receive any benefits pursuant
to the Levi Strauss & Co. Executive Severance Plan (effective November 29, 2010)
or any other LS&Co. plan, or under Singapore law. The benefits provided to him
by this Agreement are in lieu of and exceed any benefits to which he might be
eligible under any other Plan, scheme, or under Singapore law and that these
payments are made in consideration for his promises and obligations herein.

3. Taxes. All separation payments will be subject to withholding of applicable
taxes and employee contributions to the Central Provident Fund under Singapore
law.

4. Payments on Separation from Employment. LS&Co. will pay Boey all of his
outstanding salary, allowances and any accrued and unused annual leave on his
Separation Date. These payments (i.e., earned wages and allowances and unused
vacation) will be paid to Boey regardless of whether Boey signs this Agreement.

5. Release by Boey. In consideration of the separation payments provided in this
Agreement, Boey, on behalf of himself, his successors, heirs, administrators,
executors, assigns, attorneys, agents and representatives, and each of them,
irrevocably and unconditionally waives, releases, and promises never to assert
against LS&Co., and any one or more of its present and former parent companies,
affiliates, subsidiaries, officers, directors, present and former employees,
attorneys, insurers, agents, successors, and assigns, and each of them
(collectively “releasees”), any and all debts, claims, liabilities, demands, and
causes of action of every kind, nature and description he may have against
releasees, including all those arising out of or related to Boey’s employment
with, and termination from LS&Co., or any affiliate, or any other claim of any
kind arising from any act that occurred during Boey’s employment with LS&Co.
including the termination of employment contemplated by this Agreement.

These claims include, but are not limited to, claims arising in any jurisdiction
in the world, including any claims under U.S. federal, state, or local statutory
or common law.

Boey accepts the amounts to which he is entitled by virtue of this Agreement as
final settlement of accounts between the parties and declares expressly that,
subject to performance of this Agreement, neither LS&Co. nor any company
affiliated with LS&Co. - wherever located -

 

2



--------------------------------------------------------------------------------

will have any further obligations vis-à-vis him. Boey confirms that he has no
further rights or claims - and to the extent relevant he knowingly and expressly
waives any and all of such rights and claims - against LS&Co. or any of its
affiliates, wherever located and under any applicable laws of any relevant
jurisdiction, on the basis of the employment relationship and/or the termination
of the employment contract, including (without limitation) salary, bonuses,
commissions, payment in lieu of annual leave, termination, discrimination,
relocation benefits, protection indemnities of any nature, any other indemnities
or on any other basis whatsoever.

Boey, moreover, expressly waives the right to invoke any factual or legal error
or any omission whatsoever pertaining to the existence and extent of his rights.

6. Cooperation. In consideration of this Agreement, Boey will fully cooperate
with LS&Co. and its counsel as it relates, in any way, to the following: any
dispute (litigation or administrative inquiry) arising out of or related to any
services he performed for LS&Co. and which occurred during his employment with
or other services to LS&Co. Full cooperation shall include, but not be limited
to, review of documents, attendance at meetings, trial or administrative
proceedings, preparation of affidavits, interviews, or production of documents
to LS&Co. without the need of the subpoena process or its equivalent in any
jurisdiction. Boey will be reimbursed for all reasonable out-of-pocket costs
(e.g., transportation, parking and meals) in the event he is asked for his
cooperation. In addition, as a condition to LS&Co. executing this Agreement and
providing the benefits hereunder, Boey agrees to cooperate in all matters
relating to the transition of his employment (including with respect to external
communication and mutually agreed upon internal communication) and other matters
reasonably requested by LS&Co., whether before or after the Separation Date.

7. Indemnification. LS&Co. will defend Boey with respect to any claims brought
against Boey arising out of his employment or other service relationship with
LS&Co., provided that LS&Co. shall select defense counsel and control the
defense, subject to the consent of Boey, which consent shall not be unreasonably
withheld. In the event that Boey and LS&Co. cannot agree on the selection of
defense counsel, or on any decision with respect to the defense of a claim,
including but not limited to any decision to settle a claim, LS&Co.’s duty to
defend shall cease, and Boey shall assume all defense costs from that time
forward, subject to later payment of Boey’s reasonable legal costs by LS&Co. if
it is determined that LS&Co. owes Boey a duty of indemnity that includes those
costs. LS&Co. will indemnify Boey to the extent permitted by LS&Co.’s bylaws,
and to greatest extent permitted by law, under the laws of Singapore, as the
case may be, without respect to conflicts of law principles, with respect to any
judgment, verdict, or order against Boey for conduct by Boey which is within the
course and scope of his employment or other service relationship with LS&Co.

8. No Existing Claims. Boey warrants that neither Boey nor his successors,
heirs, administrators, executors, assigns, attorneys, agents, or representatives
have any existing claims against LS&Co., or any of its present or former
employees, and have not (1) filed, nor intend to file, any complaints, charges,
grievances, or lawsuits against releasees, or any other person or entity which
is released by this Agreement, with any federal, state, or other court or agency
in any jurisdiction inside or outside the United States, (2) commenced, nor
intend to

 

3



--------------------------------------------------------------------------------

commence, any arbitration or other dispute resolution process. Boey for himself,
his successors, heirs, administrators, executors, assigns, attorneys, agents,
and representatives, warrants that they will not do so at any time hereafter,
and that if any such other complaint, charge, lawsuit, or arbitration has been
filed, it will be immediately dismissed with prejudice.

9. No Admission of Liability. This Agreement is not an admission of liability on
the part of releasees, or any of their present or former directors, officers,
employees, shareholders, or agents. This Agreement is not an admission, directly
or by implication, that releasees, or any of them, has violated any law,
regulation, rule, or contractual right, or any other duty or obligation of any
kind, including any duty or obligation owed to or allegedly owed to Boey.

10. Confidentiality. The parties agree that confidentiality is one of the most
important terms of this Agreement, and that the terms of this Agreement are a
private matter. The parties agree that Boey’s negotiations with LS&Co. are
confidential, and the parties agree not to directly or indirectly divulge or
disclose the terms of this Agreement to anyone subject to the following
exceptions;

 

  (a) The parties may disclose the terms of this Agreement as required by any
governmental agency or to comply with a lawfully-issued subpoena or court order;

 

  (b) Boey may disclose the terms of this Agreement to his spouse or domestic
partner so long as Boey’s spouse or domestic partner is informed of Boey’s
obligation to keep this Agreement confidential, and promises to comply with the
terms of the Agreement; and

 

  (c) Boey may disclose the terms of this Agreement to his tax advisors and
attorneys, but only to the extent that it is required for the rendering of
professional services, so long as the person is informed of Boey’s obligation to
keep this Agreement confidential prior to the disclosure of the information, and
either promises to comply with the terms of the Agreement or is required under
applicable law to so comply.

Boey further agrees that, unless required by law, or specifically authorized by
LS&Co. in advance, he will not directly or indirectly use or disclose to others
any information regarding any confidential or proprietary information or trade
secrets concerning LS&Co.’s business. This information remains confidential and
Boey’s legal duty to keep this information confidential continues after his
employment at LS&Co. has come to an end.

The parties agree, however, that information will not be deemed confidential if
(1) it was in the public domain at or after the time communicated to Boey by a
disclosure through no fault of Boey; or (2) it was developed independently by
Boey without any relationship to his employment at LS&Co. Boey agrees that he
will refrain from sharing any confidential, proprietary or trade secret
protected information about LS&Co. with any future employers to

 

4



--------------------------------------------------------------------------------

avoid breaching his duty of confidentiality, and that he will use his best
efforts in his future employment to avoid any circumstances in which he would
breach the confidentiality of LS&Co. information. While Boey is not prohibited
from working for a competitor of LS&Co., he acknowledges and agrees that if he
takes employment with the following competitors of LS&Co.: VF Corporation
(including, but not limited to, Lee, Wrangler, Seven 4 All Mankind, Rock &
Republic); Liz Claiborne (including, but not limited to Lucky); Diesel; G-Star;
True Religion; Citizens for All Humanity; GAP; Abercrombie & Fitch; JCPenney;
Kohl’s, Pacific Sun, American Eagle Outfitters, Macy’s, and Ralph Lauren Polo –
he may be at greater risk of violating his duties of confidentiality.

11. Non-Disparagement. Boey agrees not to disparage LS&Co. or any present or
former officer, employee, or director of LS&Co. The Company agrees to take
reasonable steps to ensure – by communicating and reminding all Worldwide
Leadership Team (WLT) Members of the Company’s Worldwide Code of Business
Conduct and stated Company values – that no WLT Member disparages Boey.

12. Non-Solicitation: Boey acknowledges and agrees, for a period of one year,
not to directly or indirectly solicit, or encourage any employee of LS&Co. to
leave the employ of LS&Co.

13. Return of Property. Boey agrees to account for and return within fourteen
(14) business days of the Separation Date all LS&Co. property in his possession
or under his control. Boey agrees that payment of his separation payments,
enumerated in Paragraph 2 above, is contingent upon the receipt of LS&Co.
property. “LS&Co. property” includes laptop computer, smartphone, cellular
telephone, credit cards, identification badge, keys, customer lists, customer
information, samples, designs, documents, including all forms of electronic
documents, samples, prototypes, software, calendars, and policy manuals.

14. Future Employment. Boey acknowledges that any employment or contractual
relationship he has had with LS&Co. terminates irrevocably in accordance with
this Agreement on the Separation Date, and that Boey has no further relationship
in the future with LS&Co., and Boey agrees to waive any claim for reinstatement
or rehire. As noted above in Section 11, Boey is not prohibited from working for
a competitor of LS&Co. after the Separation Date so long as he does not violate
his duties of confidentiality.

15. Attorneys’ Fees and Costs. The parties will bear their own fees and costs
incurred in connection with this Agreement.

16. Non-Assignment of Claims. Boey represents and warrants that he has not
assigned or otherwise transferred any interest in any claim that is the subject
of this Agreement.

17. Advice of Counsel. In executing this Agreement, Boey acknowledges that he
has had the opportunity to consult with, and be advised by, an independent
lawyer of his choice, and that he has executed this Agreement voluntarily after
independent investigation, and without fraud, duress, or undue influence.

 

5



--------------------------------------------------------------------------------

18. Ambiguities. Boey has reviewed this Agreement, and has had a full
opportunity to negotiate its contents. Boey expressly waives any common law or
statutory rule of construction that ambiguities are to be construed against the
drafter of the Agreement, and Boey agrees that the language of this Agreement
will be in all cases construed as a whole, according to its fair meaning.

19. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties. It supersedes all prior
understandings and agreements, both oral and written. There is no other
agreement, written or oral, express or implied, between the parties with respect
to the subject matter of the Agreement. This Agreement may be modified only in a
writing that is signed by both an authorized representative of LS&Co. and Boey.

20. Choice of Law. The parties agree this Agreement shall be governed by and
construed in accordance with the laws of Singapore.

21. Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining provisions will not be
affected.

22. Arbitration of Disputes. The parties agree that any dispute arising under
this Agreement will be submitted to mandatory binding arbitration pursuant to
the Employment Dispute Resolution Rules of the American Arbitration Association
in effect at the time of the dispute. The arbitration will be held in San
Francisco, California, and will be subject to the Federal Arbitration Act. In
the event of any arbitration with regard to this Agreement, each party shall pay
its own legal fees and related expenses (including, but not limited to, expert
fees).

23. Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, Boey’s heirs, executors, and administrators, if any, and will be
binding upon and will inure to the benefit of the individual or collective
successors and assigns of LS&Co., and all of its present and former directors,
officers, employees, shareholders, agents, and all persons acting by, through,
or in concert with any of them.

The undersigned have read the foregoing Agreement, and accept and agree to the
provisions contained therein and hereby execute it voluntarily, and with full
understanding of its consequences.

///

///

///

///

///

 

6



--------------------------------------------------------------------------------

Dated: October 4, 2012       /s/ Aaron Boey                  AARON BOEY      
           LEVI STRAUSS & CO.       (for its own behalf and on behalf of each
entity in the LS&Co. affiliated entities) Dated: October 4, 2012     By:   /s/
Charles V. Bergh                      CHARLES V. BERGH       Its           Chief
Executive Officer

 

7